DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation "said support surface" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted there is a support surface.
Claim 26 recites the limitation "the antimicrobial wavelength" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted that a wavelength is prevented from passing through in the closed position.
	The remaining claims are rejected for being dependent on at least one of the claims above for at least the reasons set forth above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21, 23-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freue (US 2015/0115172).
	Regarding claim 21, Freue (US 2015/0115172) teaches A device for disinfecting a container (abstract), said device comprising: a housing having an upstream opening, a downstream opening, and an interior (Fig. 8-13 appliance having openings proximate 106 and 110 with channel therebetween), a perimeter edge of said upstream opening comprising a channel to receive a rim of a container (Fig. 11 shows temperature sensor 150 defining at the interface of the opening two channels on respective sides of the top, the channels capable of receiving a rim); a pathway extending between the upstream opening and the downstream opening (pathway with rollers 142), said pathway comprising a lateral channel extending from the channel of the upstream opening (the sensor 150 extends rearwards from the interface of the opening thus further defining a lateral channel extending therefrom); and a light source positioned within the housing and in proximity to the pathway, a support surface being interposed between the light source and the upstream opening (UVC lamps carried by panel 178 over rollers, the solid peripheral edge of which, visible in fig. 13, read on the limitation of a support surface).
	Regarding claim 23, the lamp taught by Freue is a UV lamp (Paragraph [0066]).
	Regarding claim 24, the upstream opening comprises an open and a closed position (curtains 180, paragraph [0067]-[0068]).
	Regarding claim 25, the opening position permits passage into the upstream opening and the closed position is achieved when the container is positioned within the upstream opening (paragraph [0067]-[0068]).

	Regarding claims 27-29, Freue teaches the downstream opening comprises an open and closed positon where the open position permits passage, the closed position is achieved when the container is positioned in the opening and the closed position prevents the wavelength from passing therethrough (Paragraphs [0067]-[0068]).
Regarding claims 30-32, Freue further teaches a conveyor that is transparent to a wavelength that is a solid surface comprising a transparent material (Paragraph [0060]). 
Regarding claim 33, the device taught by Freue is well capable of conveying a container through the interior in less than 30 seconds and is reasonably expected to do so. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).

Claim(s) 35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (US 2013/0277574).
Regarding claim 35, Dayton teaches A device for disinfecting a container (title), said device comprising: a housing having an upstream opening, a downstream opening, and an interior (Fig. 10 shows apparatus 10 with inlet 20 and outlet proximate tray 86); a pathway extending between the upstream opening and the downstream opening (Fig. 10 pathway extending therebetween inlet and outlet), said pathway comprising a proximal support surface having a first length (rollers with surface 32 proximate the inlet) and a distal support surface having a second length, wherein the first length is greater than the second length (roller 82 proximate the outlet); 3 of 8Appl. No. 17/103,506 Response to OA mailed February 18, 2021a lower light source positioned in interposed between the proximal and distal support surfaces (lower light 38), an upper light source positioned above and spaced apart from the lower light source (upper light 38); and a bumper positioned in proximity to the upper light source and above the distal support surface (bumper 52).	
Regarding claim 37, Dayton teaches the light source is a UV lamp (Paragraph [0112]).
	Regarding claim 38, Dayton teaches the upstream opening and the downstream opening each comprise an open position and a closed position (Figs. 10 and 11 rollers 30 with peripheral surfaces, Paragraph [0055]). The rollers can deform and further be adjusted in position that allow an item therein but maintain a light seal that blocks light from escaping the device. The position letting an item pass through reads on an opening position and a different position where light cannot pass reads on a closed position.
Regarding claim 39, Dayton teaches the open position permits passage of a container into the upstream opening or the downstream opening, and wherein the closed position is achieved when the container is positioned within the upstream opening or the downstream opening (Paragraph [0055]). The rollers can deform and thus could still be closed when the phone is at the opening and they can both rotate and be adjusted in their spacing thus having an open position. Furthermore, if the phone is within the aperture 20 but not between the rollers 30 yet the rollers could be said to be in a closed position.
	Regarding claim 40, the closed position substantially prevents the antimicrobial wavelength from passing through the upstream opening or the downstream opening (Paragraph [0055]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freue (US 2015/0115172) in view of Garret (US 2017/002089)
Regarding claims 22, Freue appears to be silent with regards to a pulsed gas discharge lamp.
	Garret (US 2017/0028089) teaches pulsed gas discharge lamps are known in the art for the use of producing UV light for sterilization (Paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Freue such that the lamp is a pulsed gas discharge lamp as taught by Garret to arrive at the claimed invention. One would have been motivated to do so in order to use a known and effective lamp type in order to arrive at an improved device. All the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2013/0277574) in view of Garret (US 2017/002089)
Regarding claims 36, Dayton appears to be silent with regards to a pulsed gas discharge lamp.
	Garret (US 2017/0028089) teaches pulsed gas discharge lamps are known in the art for the use of producing UV light for sterilization (Paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dayton such that the lamp is a pulsed gas discharge lamp as taught by Garret to arrive at the claimed invention. One would have been motivated to do so in order to use a known and effective lamp type in order to arrive at an improved device. All the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21-24, 27, 30-32, and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10, 12-13, and 20 of U.S. Patent No. 10,842,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates each and every limitation of claim 1 of the instant application. Further the dependent claims 2-4, 6-8, 10, 12-13, and 20 of the reference application teach each and every limitation of dependent claims 22-24, 27, 30-32 and 34 of the instant application.


Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Applicant’s remarks on page 6 directed towards Dayton arguing the reference doesn’t teach the limitations of claim 21 are not persuasive as the reference is not relied on in the rejection as necessitated by amendment.
Applicant’s remarks on page 7 directed towards Dayton arguing the reference doesn’t teach the limitations of claim 35 are not persuasive as applicant merely alleges patentability with no arguments directed towards the specific features distinguishing the claimed invention from the reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796